           Case 4:21-cv-01459 Document 1 Filed on 05/03/21 in TXSD Page 1 of 20



 1                          UNITED STATES DISTRICT COURT FOR THE
 2                               SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION
 3
     RICHARD J. JOHNSON                                §         CIVIL ACTION NO:
 4
                                                       §
 5                  Plaintiff                          §         4:21-cv-01459
     v.                                                §
 6                                                     §
 7   WINNEBAGO INDUSTRIES, INC.;                       §
     RV WORLD, LLC;                                    §
 8   AND                                               §
     M & T BANK                                        §
 9
                                                       §
10                  Defendants                         §         JURY TRIAL REQUESTED

11                                              COMPLAINT
12
                                                  I.       Parties
13
            1.      Plaintiff, RICHARD J. JOHNSON, is an individual that is now and has been at all
14
15   times a citizen of the State of Texas.

16          2.      Defendant, WINNEBAGO INDUSTRIES, INC., hereinafter “WINNEBAGO,”is an
17
     Iowa corporation authorized to do and doing business in the State of Texas with its principal place
18
     of business located in Iows and is a warrantor of a Recreational Vehicle that Plaintiffs purchased and
19
20   is a merchant in goods of the kind involved in this case.
21                  WINNEBAGO agent for service of process is C T Corporation System, 400 East
22
     Court Avenue, Des Moines, Iowa 50309.
23
            3.      Defendant, RV WORLD, LLC, hereinafter “GANDER RV SALES,” is an Illinois
24
25   limited liability company and a citizen of the state of Illinois.
26                  GANDER RV SALES is authorized to do and doing business in the State of Texas
27
     whose agent for service of process is CT Corporation System, 1999 Bryan Street, Suite 900, Dallas,
28

                                                           -1-
           Case 4:21-cv-01459 Document 1 Filed on 05/03/21 in TXSD Page 2 of 20



 1   Texas 75201-3136.
 2
             4.      Defendant, M&T BANK, is a New York financial institution incorporated with its
 3
     principal place of business located in Buffalo, New York and authorized to do and doing business
 4
 5   in the State of Texas and is a citizen of the state of New York.

 6                   M&T BANK’s agent for service of process is M&T BANK, M & T Plaza, 345 Main
 7
     Street, Buffalo, NY, 14203.
 8
                                               II.    Jurisdiction
 9
10           5.      This court has jurisdiction over this lawsuit because the suit arises under the

11   Magnuson-Moss Warranty Act pursuant to 15 USC § 2310(d).
12
                     This court also has supplemental jurisdiction under 28 USC § 1367 over Plaintiff’s
13
     state law claims because said claims are so related to the claims within the Court’s original
14
15   jurisdiction that they form part of the same case or controversy under Article 3 of the United States

16   Constitution.
17
                                                  III.    Venue
18
             6.      Venue is proper in this district under 28 U.S.C. §1391(a)(3) because the Defendants
19
20   are subject to personal jurisdiction in this district and there is no other district where the suit may be
21   brought.
22
                     Venue is also proper in this district under Tex. Bus. & Com. Code §17.56. VENUE.
23
     An action brought under this subchapter may be brought:
24
25                   (1)     in any county in which venue is proper under Chapter 15, Civil Practice and
                             Remedies Code; or
26
27                   (2)     in a county in which the defendant or an authorized agent of the defendant
                             solicited the transaction made the subject of the action at bar.
28

                                                         -2-
           Case 4:21-cv-01459 Document 1 Filed on 05/03/21 in TXSD Page 3 of 20



 1                  Venue is also proper in this district under Tex. Bus. & Com. Code §15.033. Breach
 2
     of Warranty By Manufacturer:
 3
                    A suit for breach of warranty by a manufacturer of consumer goods may be brought
 4
 5   in any county in which all or a substantial part of the events or omissions giving rise to the claim

 6   occurred, in the county in which the manufacturer has its principal office in this state, or in the
 7
     county in which the plaintiff resided at the time the cause of action accrued.
 8
                                        IV.     Conditions Precedent
 9
10          7.      All conditions precedents have been performed or have occurred.

11                                                V.    Facts
12
                                           A.    The Transaction
13
            8.      On or about March 21, 2020, Plaintiff purchased a new 2020 WINNEBAGO
14
15   NAVION bearing VIN: WDAPF4CD5KN007389, hereinafter "NAVION," from GANDER RV

16   SALES.
17
                    The "NAVION" was purchased primarily for Plaintiff’s personal use. The sales
18
     contract was presented to Plaintiff at the dealership and was executed at the dealership.
19
20          9.      The sales price of the NAVION was $138,329.88. Civil or Punitive penalties for
21   breach of warranty are recoverable under the Warranty Act, if they are recoverable for breach of
22
     warranty under the applicable state law. See Hughes v. Segal Enterprises, Inc., 627 F. Supp. 1231,
23
24   1238 (W.D. Ark. 1986); Chariton Vet Supply, Inc. v. Moberly Motors Co., 2:08CV47MLM, 2009

25   WL 1011500 (E.D. Mo. Apr. 15, 2009).
26          10.     The contract of sale was assigned to Defendant, U.S. BANK. The contract which was
27
     assigned contained the following provision:
28

                                                       -3-
           Case 4:21-cv-01459 Document 1 Filed on 05/03/21 in TXSD Page 4 of 20



 1                  "NOTICE: ANY HOLDER OF THIS CONSUMER CREDIT
 2                  CONTRACT IS SUBJECT TO ALL CLAIMS AND DEFENSES
                    WHICH THE DEBTOR COULD ASSERT AGAINST THE
 3                  SELLER OF GOODS OR SERVICES OBTAINED PURSUANT
                    HERETO OR WITH THE PROCEEDS HEREOF.
 4
                    RECOVERY HEREUNDER BY THE DEBTOR SHALL NOT
 5                  EXCEED AMOUNTS PAID BY THE DEBTOR
                    HEREUNDER."
 6
 7                                           B.    Implied Warranties

 8          11.     As a result of the sale of the NAVION by Defendants to Plaintiff, an implied warranty
 9
     of merchantability arose in the transaction which included the guarantee that the NAVION would
10
     pass without objection in the trade under the contract description, and that the NAVION was fit for
11
12   the ordinary purpose for which such motor vehicles are purchased.

13          12.     Subsequent to the sale, an implied warranty arose in connection with the repairs
14
     performed by the Defendants. Specifically, the Defendants impliedly warranted that the repair work
15
     had been performed in a good and workmanlike manner.
16
17                                      C.        Express Warranties

18          13.     In addition to the implied warranties that arose in the transaction, certain
19
     representations and express warranties were made, including, that any malfunction in the NAVION,
20
     occurring during a specified warranty period resulting from defects in material or workmanship
21
22   would be repaired, and that repair work on the NAVION had, in fact, repaired the defects.

23          14.     Plaintiff’s purchase of the NAVION was accompanied by express warranties offered
24
     by the Defendants, WINNEBAGO and GANDER RV SALES, and extending to Plaintiff. These
25
     warranties were part of the basis of the bargain of Plaintiff’s contract for purchase of the NAVION.
26
27          15.     The basic warranty covered any repairs or replacements needed during the warranty

28

                                                       -4-
           Case 4:21-cv-01459 Document 1 Filed on 05/03/21 in TXSD Page 5 of 20



 1   period due to defects in factory materials or workmanship. Any required adjustments would also be
 2
     made during the basic coverage period. All warranty repairs and adjustments, including parts and
 3
     labor, were to be made at no charge. Additional warranties were set forth in the WINNEBAGO‘s
 4
 5   warranty booklet and owners manual. Also, the Defendant, WINNEBAGO, continued to agree to

 6   extended its express warranty with the Plaintiff to cover defects that were discovered and tendered
 7
     for repairs during the original factory warranty.
 8
                                         D.    Actionable Conduct
 9
10          16.     In fact, when delivered, the NAVION was defective in materials and workmanship,

11   with such defects being discovered within the warranty periods. Many defective conditions have
12
     occurred since purchase, including, but not limited to, the following in the Plaintiff’s own words:
13
                    “BELOW IS A SUMMARY OF THE DIFFICULTIES WE'VE
14
                    HAD WITH OUR 2020 WINNEBAGO NAVION 24D; VIN
15                  WDAPF4CD5KN007389:
16                  WE PURCHASED THE VEHICLE ON 21 MARCH 2020 FOR
17                  $138,326.88 AT RV WORLD, LLC GANDER RV SALES
                    LOCATED AT 19302 INTERSTATE 45 SPRING, TX 77373.
18
                    AT THE POINT OF DELIVERY, WE WERE GIVEN A
19
                    RUSHED REVIEW AND WALK THROUGH OF THE
20                  VEHICLE.
21                  WE IDENTIFIED SEVERAL AREAS ON THE FRONT OF
22                  THE RV THAT CONTAINED CHIPPED PAINT AND WAS
                    TOLD THIS COULD BE TAKEN CARE OF AT OUR
23                  LOCAL/NEAREST WINNEBAGO DEALERSHIP WHICH
                    WOULD BE IN NEW BRAUNFELS, TX.
24
25                  SINCE WE'VE HAD THIS UNIT, EVERY TIME WE'VE BEEN
                    OUT IN IT SOMETHING GOES WRONG AND WE HAVE TO
26                  BRING IT BACK FOR SERVICE/REPAIRS.
27
                    BELOW IS A SUMMARY OF TIMES THE RV WAS TAKEN
28

                                                         -5-
     Case 4:21-cv-01459 Document 1 Filed on 05/03/21 in TXSD Page 6 of 20



 1          IN FOR MAINTENANCE. REPAIR RECORDS RECEIVED
 2          FROM CAMPING WORLD AND CRESTVIEW RV ARE
            ATTACHED AS WELL AS EMAILS WITH CAMPING
 3          WORLD REGARDING THE PAINT WORK.
 4
            THE INTERRUPTIONS HAVE BEEN VERY INCONVENIENT
 5          AS WELL AS HAVING TO TRAVEL OVER AN HOUR EACH
            WAY TO DROP AND PICK UP THE RV. I HAD PICKED
 6          THE RV UP ON 19 DEC 20 FOR A TRIP TO VA TO SEE MY
 7          AILING FATHER WHO PASSED WAY EARLIER THIS
            MONTH.
 8
            AFTER PICKING IT UP AND PREPARING FOR OUR TRIP,
 9
            I NOTICED A LEAK AROUND THE SEWAGE PIPE. I
10          LATER FOUND OUT IT WAS LEAKING THE CONTENTS
            FROM THE BLACK TANK AND HAD TO TAKE IT BACK
11          ON 28 DEC 20 TO GET THE LEAK AND THE PAINT WORK
12          DONE.

13          I HAVE NOT RECEIVED IT BACK AS OF THIS DATE (28
            JAN 2021).
14
15          IN FOR REPAIRS
16          A. 3/23/2020 (CAMPING WORLD, NEW BRAUNFELS)
17
            WATER PUMP NOT WORKING
18
            B. 3/26/2020 –   4/12/20   (CAMPING   WORLD,    NEW
19
            BRAUNFELS)
20
            THE LIST OF WARRANTY ITEMS TAKEN TO (SEE
21          CRESTVIEW RV BUDA 1) CRESTVIEW RV IN BUDA, TX.
22
            THE RV WAS IN CAMPING WORLD, NEW BRAUNFELS
23          THE ENTIRE TIME WITH NO WORK COMPLETED AT
            ALL. I MADE NUMEROUS CALLS FOR UPDATES ON
24
            STATUS AND EVEN MADE TWO TRIPS TO THE SERVICE
25          DEPARTMENT TO SPEAK WITH THE SERVICE
            MANAGER, STILL NOTHING WAS DONE TO GET THE RV
26          SERVICED.
27
            CALLED THE RV SERVICE DEPARTMENT IN BUDA AND
28

                                       -6-
     Case 4:21-cv-01459 Document 1 Filed on 05/03/21 in TXSD Page 7 of 20



 1          THEY WERE ABLE TO GET US IN.
 2
            4/12/20 – 4/12/20 (IN OUR POSSESSION FOR A SHORT TRIP)
 3
            4/20/20 – 5/21/20 (CAMPING WORLD, NEW BRAUNFELS)
 4
 5          C.    05/26/20 – 06/20/20 (CRESTVIEW, BUDA)

 6          THE ORIGINAL LIST OF WARRANTY ITEMS IDENTIFIED
 7          WITH CAMPING WORLD AND FROM INITIAL
            INSPECTION WITH GANDER RV IN SPRING, TX
 8
            D.    7/21/20 – 10/20/20
 9
10                1.     HOUSE BATTERIES DIED ON TRIP TO VA/FL

11
12                2.     TV STOPPED WORKING, I REPLACED IT
                         MYSELF
13
                  3.     UNIDENTIFIED BEEPING CONSTANTLY
14
                         GOING OFF EVERY 30 SECONDS
15
                  4.     MURPHY BED SCRAPED WALL EACH TIME
16                       IT WAS DEPLOYED AND RETRACTED.
17
                  5.     CARBON MONOXIDE AND LP DETECTORS
18                       CONSTANTLY GOING OFF THROUGHOUT
                         TRIP
19
            E.    09/23/20 – 10/21/20
20
            F.    11/28/20 – 12/19/20
21
22                BATHROOM DOOR TRACK DROPPED CAUSING
                  DOOR TO LOCK AND PREVENTS USER FROM
23                GETTING IN OR OUT.
24
            G.    12/28/20 TO 04/10/21
25
                  1.     BLACK TANK LEAKING SEWAGE
26                       CONTENTS WHEN CAP IS REMOVED.
27
                  2.     PAINT CHIPS AS NOTED DURING INITIAL
28

                                         -7-
           Case 4:21-cv-01459 Document 1 Filed on 05/03/21 in TXSD Page 8 of 20



 1                                  INSPECTION.
 2
                    H.      04/03/21 TO PRESENT
 3
                            1.      BLACK    TANK LEAKING SEWAGE
 4
                                    CONTENTS
 5
                    RV IN MY POSSESSION (TIMELINE IS TO THE BEST OF
 6                  MY KNOWLEDGE BUT FAIRLY ACCURATE)
 7
                    24 MAR 20 – 25 MAR 20 (1)
 8
                    12 APR 20 – 20 APR 20 (8)
 9
10                  21 MAY 20 – 25 MAY-20 (4)

11                  20 JUN 20 - 21 JUL 20 (31)
12
                    26 AUG 20 - 22 SEP 20 (26)
13
                    20 OCT 20 - 27 NOV 20 (39)
14
15                  19 DEC 20 - 27 DEC 20 (8)
16                  11 MAR 21 – 2 APR 21 (22) UNUSABLE DUE TO SEWER
17                  STILL LEAKING

18                  139 DAYS (4.6 MONTHS) OUT OF 13 MONTHS
19
                    THE FOLLOWING INFORMATION IS ACCURATE TO THE
20                  BEST OF MY ABILITIES.
21                  RICHARD J”
22
            17.     Since purchase, Plaintiff has returned their NAVION to the Defendants and its
23
     authorized warranty service dealers for repairs on numerous occasions. Despite this prolonged
24
25   period during which Defendants were given the opportunity to repair the NAVION, the more
26   significant and dangerous defects were not repaired. Defendants failed to repair the subject vehicle
27
     so as to bring it into conformity with the warranties set forth herein. From the date of its purchase,
28

                                                      -8-
           Case 4:21-cv-01459 Document 1 Filed on 05/03/21 in TXSD Page 9 of 20



 1   the NAVION, continues to this day to exhibit some or all of the non-conformities and/or defects
 2
     described herein.
 3
            18.     The defects experienced by Plaintiff with the NAVION substantially impaired its use,
 4
 5   value and safety.

 6          19.     Plaintiff directly notified the Defendants of the defective conditions of the NAVION
 7
     on numerous occasions. Plaintiff notified Defendants, WINNEBAGO and GANDER RV SALES,
 8
     that they wanted a rescission of the sale of the NAVION but the Defendants have failed and refused
 9
10   to buy back Plaintiff’ defective NAVION.

11                                        VI.    Causes of Action
12
       COUNT 1: VIOLATIONS OF THE TEXAS DECEPTIVE TRADE PRACTICES ACT
13
            20.     Plaintiff re-alleges and incorporates by reference herein each and every allegation set
14
15   forth in the preceding paragraphs.

16          21.     Plaintiff is "consumers" as defined in the DTPA.
17
            22.     Defendants violated the following provisions of the DTPA:
18
                    a.     §17.50(1): the use or employment of a false, misleading, or deceptive acts or
19
                           practices as defined in §17.46(b)(5), §17.46(b)(6), §17.46(b)(7), §17.46(b)(9),
20                         §17.46(b)(12), §17.46(b)(13), §17.46(b)(20), §17.46(b)(22) and
                           §17.46(b)(24) of the DTPA that were detrimentally relied upon by Plaintiff;
21
22                  b.     §17.50(2): breach of express warranty, as defined in §2.313 of the Tex Bus
                           and Com Code (the warranty failed of its essential purpose and Plaintiff were
23                         deprived of substantial value of bargain because the defect was not corrected
                           within reasonable time);
24
25                  c.     §17.50(2): breach of the implied warranty to perform repairs in a good and
                           workmanlike manner, as set forth in Melody Home Mfg. Co. v. Barnes, 741
26                         S.W.2d 349, 354 (Tex. 1987);
27
                    d.     §17.50(2): breach of the implied warranty of merchantability as defined in
28

                                                      -9-
          Case 4:21-cv-01459 Document 1 Filed on 05/03/21 in TXSD Page 10 of 20



 1                           §2.314 of the Texas Business and Commerce Code;
 2
                      e.     §17.50(3): an unconscionable action or course of action as defined by
 3                           §17.45(5).
 4           23.      Because of the inherent defects in the NAVION, which defects existed at the time the
 5
     NAVION was sold, although not discovered until later, the NAVION was and is not merchantable
 6
 7   in that it would not pass without objection in the trade under the contract description and it was and

 8   is not fit for the ordinary purpose for which such recreational vehicles are used by consumers.
 9
     Furthermore, Defendants have failed to perform the repair work in a good and workmanlike manner.
10
     This conduct by Defendants constitute a breach of the implied warranties described above which
11
12   breach is actionable under DTPA § 17.50(a)(2).

13           24.      When the NAVION was not repaired, the express warranties that it would be and had
14
     been repaired were breached. Defendants' breach of the express warranties is actionable under DTPA
15
     § 17.50(a)(2).
16
17           25.      Defendants' statements that the NAVION‘s defects would be and had been repaired

18   misrepresented the characteristics, uses, benefits, standard and quality of Defendants' services. For
19
     this reason, these representations were false, misleading and deceptive as defined in DTPA §
20
     17.46(b)(5) and (7); and this conduct is actionable under DTPA § 17.50(a)(1).
21
22           26.      The Defendants acts or practices in the selling and/or repairing of the NAVION to

23   Plaintiff were unconscionable actions or courses of action because they took advantage of the
24
     Plaintiff' lack of knowledge, ability, experience, or capacity of the Plaintiff to a grossly unfair degree.
25
     For this reason, this transaction was unconscionable and is actionable under DTPA § 17.50(a)(3).
26
27           27.      Plaintiff further contends that Defendants' violations of the DTPA were committed

28

                                                        -10-
          Case 4:21-cv-01459 Document 1 Filed on 05/03/21 in TXSD Page 11 of 20



 1   knowingly and intentionally as those terms are defined in §17.45(9) and §17.45(13) of the DTPA
 2
     entitling Plaintiff to seek civil penalties in trebling of their actual damages in accordance with the
 3
     DTPA.
 4
 5           28.    This conduct was a producing and/or proximate cause of actual damages to Plaintiff,

 6   as set forth below.
 7
             29.    The limited remedy in Defendants' warranty fails of its essential purpose and deprives
 8
     Plaintiff of the substantial value of the bargain because Defendants or its authorized dealerships did
 9
10   not correct the defects within a reasonable time. Tex. Bus. and Com. Code § 2.719. Therefore, any

11   purported limitation of remedies is ineffective.
12
             30.    The exclusion of consequential and incidental damages is unconscionable and
13
     therefore unenforceable.
14
15           31.    This conduct was a producing and/or proximate cause of actual damages to Plaintiff,

16   as set forth below.
17
             32.    Any purported waiver or limitations of rights under DTPA by the Defendants is a
18
     violation of public policy under §17.42. WAIVERS: PUBLIC POLICY:
19
20                   (a)    Any waiver by a consumer of the provisions of this subchapter is contrary to
                            public policy and is unenforceable and void; provided, however, that a
21                          waiver is valid and enforceable if:
22
                            (1)      the waiver is in writing and is signed by the consumer;
23
                            (2)      the consumer is not in a significantly disparate bargaining position;
24
                                    and
25
                            (3)     the consumer is represented by legal counsel in seeking or acquiring
26                                  the goods or services.
27
                    (b)     A waiver under Subsection (a) is not effective if the consumer's legal counsel
28

                                                        -11-
          Case 4:21-cv-01459 Document 1 Filed on 05/03/21 in TXSD Page 12 of 20



 1                        was directly or indirectly identified, suggested, or selected by a defendant or
 2                        an agent of the defendant.

 3                 (c)    A waiver under this section must be:
 4                        (1)     conspicuous and in bold-faced type of at least 10 points in size;
 5
                          (2)     identified by the heading "Waiver of Consumer Rights," or words of
 6                                similar meaning; and
 7
                          (3)     in substantially the following form
 8   :
                                  "I waive my rights under the Deceptive Trade Practices-Consumer
 9
                                  Protection Act, Section 17.41 et seq., Business & Commerce Code,
10                                a law that gives consumers special rights and protections. After
                                  consultation with an attorney of my own selection, I voluntarily
11                                consent to this waiver.
12
                   (d)    The waiver required by Subsection (c) may be modified to waive only
13                        specified rights under this subchapter.
14
            33.    Any purported limitation or reduction in the statute of limitations by the Defendants
15
     under DTPA must not be less than two years under the Texas Civil Practice and Remedies Code
16
17   §16.070. Contractual Limitations Period:

18                 (a)    Except as provided by Subsection (b), a person may not enter a stipulation,
                          contract, or agreement that purports to limit the time in which to bring suit on
19
                          the stipulation, contract, or agreement to a period shorter than two years. A
20                        stipulation, contract, or agreement that establishes a limitations period that
                          is shorter than two years is void in this state.
21
22                 (b)    This section does not apply to a stipulation, contract, or agreement relating
                          to the sale or purchase of a business entity if a party to the stipulation,
23                        contract, or agreement pays or receives or is obligated to pay or entitled to
                          receive consideration under the stipulation, contract, or agreement having an
24
                          aggregate value of not less than $500,000.
25
            34.    Under DTPA the statute of limitations is two years §17.565. LIMITATION:
26
27                 All actions brought under this subchapter must be commenced within two years
                   after the date on which the false, misleading, or deceptive act or practice
28

                                                   -12-
          Case 4:21-cv-01459 Document 1 Filed on 05/03/21 in TXSD Page 13 of 20



 1                  occurred or within two years after the consumer discovered or in the exercise
 2                  of reasonable diligence should have discovered the occurrence of the false,
                    misleading, or deceptive act or practice. The period of limitation provided in
 3                  this section may be extended for a period of 180 days if the Plaintiff proves that
                    failure timely to commence the action was caused by the defendant's knowingly
 4
                    engaging in conduct solely calculated to induce the Plaintiff to refrain from or
 5                  postpone the commencement of the action.

 6          35.     As a direct and proximate result of Defendants' willful violation of their obligations
 7
     under the DTPA, Plaintiff has suffered actual, consequential and incidental damages, including but
 8
     not limited to money expended on the purchase of the , damages associated with the inconvenience
 9
10   suffered as a result of the complete failure of the to operate properly, the loss of use of the during

11   the weeks it has been in the garage for repairs, the cost of repairs related to these defects, loss of
12
     wages, and attorneys' fees. Plaintiff has incurred and will continue to incur in order to protect their
13
     rights in this matter. The precise amount of damages is unknown at the present time but is estimated
14
15   to be in excess of $450,000.00 and will be shown according to proof at trial. Attorneys' fees, loss

16   of use, interest, and other damages continue to accrue.
17
            36.     Under the DTPA, Plaintiff is entitled to recover a sum equal to the aggregate amount
18
     of costs and expenses, including attorney's fees, if Plaintiff prevails. As a proximate result of
19
20   Defendants' misconduct as alleged herein, and in an effort to protect their rights and to enforce the
21   terms of the agreement as more particularly set forth above, it has become necessary for Plaintiff to
22
     employ the legal services of Richard C. Dalton. Plaintiff has incurred and continues to incur legal
23
     fees, costs and expenses in connection therewith.
24
25         COUNT 2:        VIOLATION OF THE MAGNUSON-MOSS WARRANTY ACT
26          37.     Plaintiff re-alleges and incorporates by reference as though fully set forth herein each
27
     and every allegation contained in the preceding paragraphs.
28

                                                      -13-
          Case 4:21-cv-01459 Document 1 Filed on 05/03/21 in TXSD Page 14 of 20



 1          38.     Plaintiff is "consumers" as defined in the Magnuson-Moss Warranty Act (hereinafter
 2
     "Warranty Act"), 15 U.S.C. § 2301(3).
 3
            39.     Defendants, WINNEBAGO and GANDER RV SALES, are "suppliers" and
 4
 5   "warrantors" as defined in the Warranty Act, 15 U.S.C. § 2310(4) and (5).

 6          40.     The NAVION is a "consumer product" as defined in the Warranty Act, 15 U.S.C. §
 7
     2301(l), because it is normally used for personal purposes and Plaintiff in fact purchased it wholly
 8
     or primarily for personal use.
 9
10          41.     The express warranties more fully described herein above pertaining to the NAVION,

11   is a "written warranty" as defined in the Warranty Act, 15 U.S.C. § 2301(6).
12
            42.     The actions of the Defendants as herein above described, in failing to tender the
13
     NAVION to Plaintiff free of defects and/or refusing to repair and/or replace the defective NAVION
14
15   tendered to Plaintiff constitute a breach of the written and implied warranties covering the NAVION

16   and hence a violation of the Magnuson-Moss Warranty Act.
17
            43.     Plaintiff has performed all things agreed to and required of them under the purchase
18
     agreement and warranty, except as may have been excused or prevented by the conduct of
19
20   Defendants as herein alleged.
21          44.     As a direct and proximate result of the acts and omissions of Defendants and each of
22
     them as set forth herein above, Plaintiff has been damaged herein above in an amount in excess of
23
     $450,000.00 according to proof at trial.
24
25          45.     Pursuant to the Magnuson-Moss Warranty Act, 15 U.S.C. § 2310(d)(2), Plaintiff is
26   entitled to recover as part of the judgment, costs and expenses of the suit including attorney's fees
27
     based on actual time expended. As a proximate result of the misconduct of Defendants as alleged
28

                                                     -14-
             Case 4:21-cv-01459 Document 1 Filed on 05/03/21 in TXSD Page 15 of 20



 1   herein, and in an effort to protect their rights and to enforce the terms of the agreement as more
 2
     particularly set forth above, it has become necessary for Plaintiff to employ the legal services of
 3
     Richard C. Dalton. Plaintiff has incurred and continue to incur legal fees, costs and expenses in
 4
 5   connection therewith.

 6                                  COUNT 3: LENDER LIABILITY
 7
              46.   Plaintiff re-alleges and incorporates by reference herein each and every allegation set
 8
     forth in the preceding paragraphs.
 9
10            47.   Plaintiff is indebted to M&T BANK as a result of their purchase of the NAVION.

11   Plaintiff is entitled to assert all claims and defenses stated above M&T BANK as a defense to the
12
     debt.
13
                        COUNT 4:          BREACH OF EXPRESS WARRANTIES
14
15            48.   Plaintiff re-alleges and incorporates by reference as though fully set forth herein each

16   and every allegation contained in the preceding paragraphs.
17
              49.   Th Defendants’ advertisements and statements in written promotional and other
18
     materials contained broad claims amounting to a warranty that Plaintiff’ NAVION or those similarly
19
20   situated were free from inherent risk of failure or latent defects. In addition, the Defendants issued
21   an expressed written warranty which covered the NAVION and warranted that the NAVION, was
22
     free of defects in materials and work quality at the time of delivery.
23
              50.   As alleged above, the Defendants breached its warranties by offering for sale and
24
25   selling as safe to Plaintiff a NAVION that was latently defective, unsafe, and likely to cause
26   economic loss to Plaintiff.
27
              51.   In breach of the foregoing warranties, the Defendants have failed to correct said
28

                                                     -15-
          Case 4:21-cv-01459 Document 1 Filed on 05/03/21 in TXSD Page 16 of 20



 1   defects.
 2
            52.     The damages Plaintiff has suffered are a direct and proximate result of Defendants’
 3
     actions in this matter include, but are not limited to, diminution in value of the vehicle; costs of
 4
 5   repairs; expenses associated with returning the vehicle for repeated repair attempts; loss of wages;

 6   loss of use; damages; and attorney fees.
 7
                        COUNT 5:        BREACH OF IMPLIED WARRANTIES
 8
            53.     Plaintiff re-alleges and incorporates by reference as though fully set forth herein each
 9
10   and every allegation contained in the preceding paragraphs.

11          54.     The Defendants impliedly warranted that Plaintiff’s NAVION which it designed,
12
     manufactured, and sold, were merchantable and fit and safe for their ordinary use, not otherwise
13
     injurious to consumers, and would come with adequate safety warnings.
14
15          55.     Any purported limitation of the duration of the implied warranties contained in the

16   written warranties given by Defendants is unreasonable and unconscionable and void under the
17
     principles of estoppel, because Defendants knew the defects existed and might not be discovered,
18
     if at all, until the NAVION, had been driven for a period longer than the period of the written
19
20   warranty, and Defendants willfully withheld information about the defects from Plaintiff.
21          56.     Because of the defects, Plaintiff’s NAVION is unsafe and unfit for use and has caused
22
     economic loss to the Plaintiff. Therefore, the Defendants breached the implied warranty of
23
     merchantability.
24
25          57.     The damages Plaintiff has suffered are a direct and proximate result of Defendants’
26   actions in this matter include, but are not limited to, diminution in value of the vehicle; costs of
27
     repairs; expenses associated with returning the vehicle for repeated repair attempts; loss of wages;
28

                                                     -16-
          Case 4:21-cv-01459 Document 1 Filed on 05/03/21 in TXSD Page 17 of 20



 1   loss of use; damages; and attorney fees.
 2
                                COUNT 6:           BREACH OF CONTRACT
 3
            58.     Plaintiff re-alleges and incorporatess herein by reference each and every allegation
 4
 5   set forth in the preceding paragraphs.

 6          59.     Plaintiff would show that the actions and/or omissions of Defendants described herein
 7
     above constitute breach of the sales contract, which proximately caused the direct and consequential
 8
     damages to Plaintiff described herein below, and for which Plaintiff hereby sues.
 9
10          60.     The damages Plaintiff has suffered are a direct and proximate result of Defendants’

11   actions in this matter include, but are not limited to, diminution in value of the vehicle; costs of
12
     repairs; expenses associated with returning the vehicle for repeated repair attempts; loss of wages;
13
     loss of use; damages; and attorney fees.
14
15                                VII.      Economic and Actual Damages
16          61.     Plaintiff sustained the following economic and actual damages as a result of the
17
     actions and/or omissions of Defendants described herein above:
18
                    a..     Out of pocket expenses, including but not limited to the money paid towards
19
                            the note securing the vehicle;
20
                    b.      Loss of use;
21
22                  c.      Loss of the “benefit of the bargain”;

23                  d.      Diminished or reduced market value; and
24
                    e.      Costs of repairs.
25
                                           VIII.    Multiple Damages
26
27          62.     The Defendants' conduct in violation of the DTPA was committed knowingly, as that

28

                                                      -17-
          Case 4:21-cv-01459 Document 1 Filed on 05/03/21 in TXSD Page 18 of 20



 1   term is defined in that Defendants had actual awareness of the falsity, deception, or unfairness of
 2
     such acts, practices, and/or omissions.
 3
            63.     Plaintiff further shows that such acts, practices, and/or omissions were committed
 4
 5   "intentionally" in that Defendants specifically intended that Plaintiff act in detrimental reliance on

 6   the falsity or deception or in detrimental ignorance of the unfairness.
 7
            64.     Therefore, Plaintiff is entitled to recover multiple damages as provided by 17.50(b)(1)
 8
     of the Texas Business and Commerce Code in an amount not to exceed three times the amount of
 9
10   their economic damages.

11                                      IX.     Request for Rescission
12
            65.     Plaintiff seeks the remedy of rescission of the sales contract which is requested in the
13
     following paragraph.
14
15          66.     Plaintiff revokes his acceptance of the NAVION for the reason that its defects
16   substantially impair its value to Plaintiff and acceptance was based on Plaintiff's reasonable reliance
17
     on the false representations and warranties of Defendants that the defects in NAVION would be
18
     repaired. Accordingly, Plaintiff seeks a cancellation of the purchase transaction and an order of the
19
20   court restoring to them the money obtained by Defendants as a result of the false representations and
21   breaches of warranty set forth above. Plaintiff also seeks cancellation of the debt and now offers to
22
     return the NAVION to Defendants.
23
24                                     X.      Attorney Fees and Costs

25          67.     Plaintiff is entitled to recover as part of the judgment, costs and expenses of the suit
26   including attorney's fees based on actual time expended. As a proximate result of the misconduct
27
     of Defendants as alleged herein, and in an effort to protect their rights and to enforce the terms of
28

                                                      -18-
          Case 4:21-cv-01459 Document 1 Filed on 05/03/21 in TXSD Page 19 of 20



 1   the agreement as more particularly set forth above, it has become necessary for Plaintiff to employ
 2
     the legal services of Richard C. Dalton. Plaintiff has incurred and continue to incur legal fees, costs
 3
     and expenses in connection therewith.
 4
 5                                               XI.    Prayer

 6          68.     For these reasons, Plaintiff prays for judgment against the Defendants for the
 7
     following:
 8
                    a.      For general, special and actual damages according to proof at trial;
 9
10                  b.      Rescinding the sale of the 2020 WINNEBAGO NAVION bearing VIN:
                            WDAPF4CD5KN007389 and returning to Plaintiff the purchase price
11                          including all collateral costs at the time of the sale, any and all finance
12                          charges, insurance premiums, maintenance costs, repair costs, and damages;

13                  c.      For incidental and consequential damages according to proof at trial;
14
                    d.      Out of pocket damages for expenditures related to any cost of repairs,
15                          deductibles; and towing charges.

16                  e.      Any diminution in value of the NAVION, attributable to the defects;
17
                    f.      Past and future economic losses;
18
                    g.      Prejudgment and post-judgment interest;
19
20                  h.      Damages for loss of use of vehicle;
21                  i.      Civil Penalties and/or Punitive damages;
22
                    j.      Damages for mental anguish;
23
                    k.      Attorney fees;
24
25                  l.      Costs of suit, expert fees and litigation expenses; and
26                  m       All other relief this Honorable Court deems appropriate.
27
28

                                                       -19-
     Case 4:21-cv-01459 Document 1 Filed on 05/03/21 in TXSD Page 20 of 20



 1                            XII.   Demand for Jury Trial
 2
      69.   Plaintiff hereby demands a trial by jury to the extent authorized by law.
 3
                                          RESPECTFULLY SUBMITTED:
 4
 5                                        BY: /s/ Richard C. Dalton
 6                                        Richard C. Dalton
                                          Texas Bar No. 24033539
 7                                        Louisiana Bar No. 23017
 8                                        California Bar No. 268598
                                          P.O. Box 358
 9                                        Carencro, Louisiana 70520-0358
                                          rick@rickdaltonlaw.com
10                                        Tel. (337) 371-0375
11
                                          ATTORNEY FOR PLAINTIFF
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -20-
